DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.
Claims 1-3, 6-17 are pending.  Claims 10-17 are withdrawn.  
Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.
Claims 6-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Naumann et al.
Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Naumann et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 1047888871 (already of record)).
Regarding claims 1-3, Zhang et al teaches a surface treated resin comprising adding an inner crosslinking agent into a partially neutralized acid containing group monomer aqueous solution, adding a free initiator for a free radical polymerization reaction and carrying out polymerization, drying, crushing, screening and coating the surface of the water absorbent resin granules with a surface crosslinking agent and adding an inert organic salt powder (Abstract).  Zhang et al further teaches the surface crosslinking agent can be a polyol, alkylene carbonate or polyvalent epoxy (Paragraph 26) wherein the surface crosslinking agent is coated and heated to undergo a crosslinking reaction and the internal crosslinking agent to undergo a crosslinking reaction (which satisfies claimed surface crosslinked layer formed on the base polymer powder and including a second crosslinked polymer in which the first crosslinked polymer is further crosslinked via a surface crosslinking agent) (Paragraph 29).  Zhang et al further teaches aluminum sulfate can be added with the surface crosslinking agent (which satisfies claimed aluminum sulfate dispersed in the surface crosslinked layer) (Paragraph 28).  Zhang et al further teaches 0.005-4wt% of aluminum sulfate (Paragraph 28).  Zhang et al further teaches the inert organic salt powder is aluminum oxide and is added in the amount of 0.00-5wt% with the super absorbent resin (which satisfies claimed alumina dispersed on the surface crosslinked layer) (Paragraph 30).  However, Zhang et al fails to specifically disclose a preferred embodiment having both of aluminum sulfate in the surface crosslinked layer and alumina on the surface crosslinked layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided both aluminum sulfate in the surface crosslinked layer and alumina on the surface crosslinked layer in Zhang et al in order to provide .

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 1047888871 (already of record)) as applied to claims 1-3 above, in view of Naumann et al (US Patent Application 2013/0172180 (already of record)).
Regarding claims 6-9, Zhang et al discloses the invention substantially as claimed.  Zhang et al teaches the feature above.  However, Zhang et al fails to specifically disclose the claimed permeability, CRC, AUP, anti-caking efficiency and vortex removal time properties as instantly claimed.
In the same field of endeavor, Naumann et al teaches preparing a neutralized monomer solution comprising a polymerizable monomer selected from unsaturated acid groups containing monomers and adding an internal crosslinked to the neutralized monomer and polymerizing (Abstract).  Naumann et al further teaches adding aluminum sulfate to the fluid with the surface crosslinker (Paragraph 132).  Naumann et al further teaches up to 5 wt% of aluminum sulfate (Paragraph 132).  Naumann et al further teaches an inorganic powder such as aluminum oxide which can be added immediately after the surface crosslinking step (Paragraph 135).   Naumann et al further teaches a CRC of from 20-40g/g (Paragraph 145).  Naumann et al further teaches an AUP at at 0.9psi of 12-30g/g and 0.7 psi of 15-40g/g (Paragraphs 146, 149).
With regard to permeability, CRC, AUP, anti-caking efficiency and vortex removal time, it would have been obvious to one of ordinary skill in the art to have expected similar properties in Zhang et al as Zhang et al teaches similar method of making the absorbent resin comprising .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 1047888871 (already of record)) in view of Naumann et al (US Patent Application 2013/0172180 (already of record)).
Regarding claims 9, Zhang et al teaches a surface treated resin comprising adding an inner crosslinking agent into a partially neutralized acid containing group monomer aqueous solution, adding a free initiator for a free radical polymerization reaction and carrying out polymerization, drying, crushing, screening and coating the surface of the water absorbent resin granules with a surface crosslinking agent and adding an inert organic salt powder (Abstract).  Zhang et al further teaches the surface crosslinking agent can be a polyol, alkylene carbonate or polyvalent epoxy (Paragraph 26) wherein the surface crosslinking agent is coated and heated to undergo a crosslinking reaction and the internal crosslinking agent to undergo a crosslinking reaction (which satisfies claimed surface crosslinked layer formed on the base polymer powder and including a second crosslinked polymer in which the first crosslinked polymer is further crosslinked via a surface crosslinking agent) (Paragraph 29).  Zhang et al further teaches the inert organic salt powder is aluminum oxide and is added in the amount of 0.00-5wt% with the super absorbent resin (Paragraph 30).  However, Zhang et al fails to 
In the same field of endeavor, Naumann et al teaches preparing a neutralized monomer solution comprising a polymerizable monomer selected from unsaturated acid groups containing monomers and adding an internal crosslinked to the neutralized monomer and polymerizing (Abstract).  Naumann et al further teaches adding aluminum sulfate to the fluid with the surface crosslinker (Paragraph 132).  Naumann et al further teaches up to 5 wt% of aluminum sulfate (Paragraph 132).  Naumann et al further teaches an inorganic powder such as aluminum oxide which can be added immediately after the surface crosslinking step (Paragraph 135).   Naumann et al further teaches a CRC of from 20-40g/g (Paragraph 145).  Naumann et al further teaches an AUP at at 0.9psi of 12-30g/g and 0.7 psi of 15-40g/g (Paragraphs 146, 149).
With regard to permeability, CRC, AUP, anti-caking efficiency and vortex removal time, it would have been obvious to one of ordinary skill in the art to have expected similar properties in Zhang et al in view of Naumann et al as Zhang et al in view of Naumann et al teaches similar method of making the absorbent resin comprising similar components including aluminum sulfate and alumina and types of crosslinking agents as the instant claims, hence, similar properties are expected.  Moreover, Naumann et al also includes the incorporation of aluminum sulfate and alumina as instantly claimed and teaches a CRC of from 20-40g/g, an AUP at at 0.9psi of 12-30g/g and 0.7 psi of 15-40g/g (Paragraphs 145-146, 149), hence, providing these properties would only be obvious to the ordinary artisan.
Response to Amendment
The declaration under 37 CFR 1.132 filed April 26, 2021 is insufficient to overcome the rejection of claims 1-3, 6-9 based upon the obviousness rejection as set forth in the last Office action because: the showing is not commensurate in scope with the claims.  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Zhang et al and Zhang et al in view of Naumann et al, Applicants argue unexpected results/criticality with regard to the claimed ranges.  The Examiner respectfully disagrees with the above argument because the instant claims recite 0.02-0.3 parts by weight of aluminum sulfate and 0.03-0.2 parts alumina and the showing doesn’t compare a sufficient amount of tests both inside and outside of the claimed range to show the criticality of the claimed range.  The Examples in the specification and declaration only teach a maximum amount of 0.15 (within the claimed range) of aluminum sulfate.  Likewise, all of the examples in the specification and declaration recite that the amount of aluminum sulfate is based on a 23% aqueous solution; for example, Example 1 in the specification recites 0.03wt% of a 23% aqueous solution of aluminum sulfate.  Furthermore, the showing is not commensurate in scope.  It has been held that to overcome a reasonable case of prima facie In re Greenfield, 197 USPQ 227.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 3, 2021